Order issued November 29, 2012




                                         In The
                               (tiurI uf Apprih
                     3FiItI! jbitrirt 01 Jixa it Oa1ta
                                  No. 05-l0-00676-CV


    HSBC BANK USA, N.A., AS INDENTURE TRUSTEE OF THE FIELDSTONE
          MORTGAGE INVESTMFNT TRUST, SERIES 2004-4 AND
               LITTON LOAN SERVICING, L.P., Appellants

                                           V.

    JEANIE WATSON, TONY WATSON, AND 1 ATTHEW G. AIKEN, Appdllees


                                        ORDER


                      Before Justices Bridges, FitzGerald. and Lang

      Appe11ees October 26, 2012 Motion for Rehearing En Bane is DENIED.


                                                   /



                                      (

                                                JUFfCE